                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 CECILIA CATHERINE GUTIERREZ,

        Plaintiff,
                                                                  Case No. 1:19-cv-424
 v.
                                                                  HON. JANET T. NEFF
 UAW LOCAL 6000, et al.,

        Defendants.
 ____________________________/

                                           ORDER

       This is a civil action filed by a pro se litigant. On June 19, 2019, the Magistrate Judge

issued a Report and Recommendation, recommending that Plaintiff’s complaint be dismissed with

prejudice, and that an appeal of this matter would not be taken in good faith. The Report and

Recommendation was duly served on Plaintiff. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 7) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED with prejudice for the

reasons set forth in the Report and Recommendation.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: August 2, 2019                                        /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
